Citation Nr: 1749719	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-33 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability, to include skin cancer, psoriasis and seborrheic dermatitis, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to January 1972, to include service in the Republic of Vietnam, receiving the Army Commendation Medal for his service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) of the RO in September 2013.  A transcript of that hearing is of record.  

This case was previously before the Board in July 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

Skin disabilities, to include skin cancer, psoriasis and seborrheic dermatitis, are not etiologically related to the Veteran's active service and are not disabilities presumed to be related to exposure to herbicides.


CONCLUSION OF LAW

Skin disabilities, to include skin cancer, psoriasis and seborrheic dermatitis, were not incurred in or aggravated by active service, and the incurrence or aggravation of skin disabilities, to include skin cancer, psoriasis and seborrheic dermatitis, during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012), 38 C.F.R. § 3.303 (a) (2017).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2017).

If a veteran was exposed to an herbicide agent during active service and manifests certain disabilities to a compensable degree any time after such service, those disabilities will be service connected even though there is no record of such disease in service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) (2017) are satisfied.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2017).  However, skin disabilities, to include skin cancer, psoriasis and seborrheic dermatitis, are not disabilities presumed to be related to exposure to herbicides. 

When there is an approximate balance of positive/negative evidence as to any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that his skin disabilities, to include skin cancer, psoriasis and seborrheic dermatitis, are related to herbicide exposure sustained while serving in the Republic of Vietnam.  Review of the record shows that he had service in the Republic of Vietnam.  The Veteran reports he served in the Republic of Vietnam from December 1969 to December 1970, and thus he is presumed to have been exposed to herbicides during active service.

The Board notes that skin disabilities, to include skin cancer, psoriasis and seborrheic dermatitis, are not disabilities which are presumed to be related to exposure to herbicides.  Therefore, presumptive service connection is not applicable in this case.  However, that does not preclude the Board from considering whether the Veteran's skin disabilities, to include skin cancer, psoriasis and seborrheic dermatitis, are directly related to his active service, to include his exposure to herbicides.

STRs are silent for complaints of, or treatment for, symptoms which could be associated with a diagnosis of skin disabilities, to include skin cancer, psoriasis and seborrheic dermatitis, while the Veteran was in active service.  The Veteran's March 1969 induction physical notes a mole on the middle of the veteran's left arm but does not mention any other skin abnormalities.  Further, he was not diagnosed with skin disabilities, to include skin cancer, psoriasis and seborrheic dermatitis during active service.  STRs from November of 1971 indicate that the Veteran received treatment for a small abscess on his left upper buttock while in service.  This was not diagnosed as a skin disability that would include skin cancer, psoriasis or seborrheic dermatitis.  It was noted as an abscess by the examining medical professional.  At the December 1971 separation examination there is no indication that the Veteran had any issues with his skin.  

Review of the post-service medical evidence of record shows that the Veteran has been diagnosed with the following skin conditions:  January 2002 the Veteran was diagnosed and received treatment for a right arm malignant melanoma; January 2009 the Veteran was diagnosed and received treatment for a right chest basal cell carcinoma; March 2010 the Veteran was diagnosed and received treatment for psoriasis on the elbows and seborrheic dermatitis; April 2010 the Veteran was diagnosed and received treatment for a right forehead basal cell carcinoma.  

At a VA medical examination in October 2010, the Veteran reported seeking medical attention for psoriasis in the mid-1990s.  He reported that since he started going to the dermatologist, he has had several basal cell carcinomas around the back and chest, including one on his forehead above his eye.  The Veteran also reported at this examination that a malignant melanoma was removed from his right forearm in 2001.  The Veteran asserted at this examination that he believed these skin conditions were caused by his exposure to Agent Orange in Vietnam.  The examiner noted that the Veteran believed the basal cell carcinomas and the malignant melanoma were related to Agent Orange exposure.  The examiner opined that there is the possibility that the veteran's extensive psoriasis could have appeared because of previous Agent Orange exposure and skin sensitization.  A rationale for this opinion was not provided by the examiner.  

The medical opinion offered at this October 2010 examination is inadequate.  The examiner specifically noted that the Veteran's skin disabilities, including psoriasis, could "possibly" be related to chemical exposure while serving in the Republic of Vietnam.  However, the Board notes that medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124 (1998).  Further, the examiner did not provide a rationale for the conclusion reached.  As the opinion is not adequate, it cannot serve as the basis of a grant of entitlement to service connection.

At a September 2011 VA examination, the Veteran again asserted his belief that his skin conditions, including:  psoriasis; melanoma on right arm; and non-melanoma skin cancer of the back, face and chest were the result of his in service exposure to herbicides.  This examination was found inadequate in the Board remand of July 2015.  

In a January 2013 letter, the Veteran's private oncologist, Dr. T.M., opined that it was his personal opinion that the Veteran's psoriasis could be caused by Agent Orange exposure.  This medical professional offered no rationale for this opinion.  Also, the examiner noted that it was his "personal" opinion that psoriasis can be caused by exposure to herbicides in the Republic of Vietnam.  Once again the Board notes that that medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124 (1998). Further, the examiner did not provide a rationale for the conclusion reached.  As the opinion is not adequate, it cannot serve as the basis of a grant of entitlement to service connection.  Dr. T.M did not cite a study or report any medical journals that support his opinion regarding the nexus between exposure to herbicides and psoriasis.  

At the September 2013 DRO hearing, the Veteran testified that he did not have any skin conditions before serving in the Republic of Vietnam, testifying that he believed he was exposed to areas where herbicides were heavily used in the Republic of Vietnam.  The Veteran testified he had a skin condition in service that was diagnosed as small abscesses on his buttock, adding that they lasted for some time but cleared up by the time he finished his time with the military.  The Veteran also testified that after service, he starting receiving medical attention for psoriasis in the early 1990s.  The Veteran testified that his private oncologist, Dr. T.M., said it was related to his exposure to Agent Orange in Vietnam.  The Veteran also testified that the psoriasis mostly covers the back of his elbows, knees and legs.

At an August 2015 VA examination, the examiner noted the Veteran reported a history of skin disabilities that included skin cancer, seborrheic dermatitis and psoriasis.  The Veteran reported that he was in the Republic of Vietnam for one year and believes the skin conditions are from his exposure to herbicides.  The examiner noted that the Veteran has been treating his conditions constantly or near constantly for the past year with topical corticosteroids and other topical medications that include calcipotriene, coal tar and hydrofor.  The examiner diagnosed the Veteran with dermatitis and psoriasis, noting no active skin cancer lesions at the examination.  The examiner opined that there is no medical evidence linking the Veteran's skin conditions to an incident in service, including exposure to Agent Orange or herbicides in the Republic of Vietnam.  The examiner noted that there is no objective evidence of chronic skin conditions in service to include psoriasis, skin cancer or seborrheic dermatitis.  The examiner noted that these conditions are not presumptive of Agent Orange exposure under the provisions of 38 C.F.R. 3.309(e).  The examiner went on to note that these skin conditions have not been found to be related to agent Orange exposure based on studies by the National Academy of Sciences (NAS) or other sound medical or scientific information.  

In a September 2015 addendum opinion to the August 2015 VA examination, the examiner further opined on the Veteran's 1971 STRs, which show treatment for the abscesses on his buttock.  The examiner opined that this abscess condition was a distinct condition not related to seborrheic dermatitis, psoriasis or skin cancer, noting the skin abscess was treated and resolved without recurrence.  The examiner opined on the opinion of the Veteran's oncologist, Dr. T.M, who wrote a letter offering his "personal" opinion that the Veteran's skin conditions, that include seborrheic dermatitis, psoriasis and skin cancer, were caused by Agent Orange exposure.  The examiner reported that current medical literature does not support a cause and effect relationship between exposure to Agent Orange and development of the skin conditions in question.  The examiner further noted that there is no medical evidence suggesting that these particular skin conditions were caused by any incident in service, including exposure to herbicides.  The examiner pointed out that the Veteran's skin conditions are not among the presumptive conditions covered by the regulations for presumptive service connection and no studies by the NAS or other medical scientific entity have reported a link between these skin conditions and herbicide exposure.  Finally, the addendum opinion addresses the Veteran's report that he has no family or genetic history of such skin conditions or metabolic syndrome and the Veteran's assertion that basal cell carcinoma and the malignant melanoma have been caused by exposure to herbicides.  The examiner also addressed the opinion from the examiner in October 2010, who opined that there is the possibility that the Veteran's extensive psoriasis could have appeared because of previous Agent Orange exposure and skin sensitization.  The September 2015 examiner opined that medical studies do not support any of the assertions by the Veteran or the examiner from October 2010, adding medical studies and current medical literature do not support a theory that Agent Orange exposure and "skin sensitization" led to the Veteran's psoriasis and skin cancers to include basal cell carcinoma and malignant melanoma.  The examiner went on to explain that psoriasis is a complex autoimmune inflammatory disease that occurs in genetically susceptible individuals.    

The August 2015 examination and the September 2015 addendum opinion are adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, to include the opinions of other medical professionals who examined the Veteran, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges the Veteran's arguments that his skin conditions, to include seborrheic dermatitis, psoriasis and skin cancer, were caused by exposure to herbicides in the Republic of Vietnam.  However, the Veteran's assertions simply are not a sufficient basis upon which to grant entitlement to service connection.  The question currently before the Board is medical in nature, and an opinion provided by someone with sufficient medical expertise is required.  Therefore, the Board does not find the Veteran's argument to be persuasive.

Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Entitlement to service connection for skin conditions to include seborrheic dermatitis, psoriasis and skin cancer, to include as due to in-service exposure to herbicides, is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service-connection for skin conditions to include seborrheic dermatitis, psoriasis and skin cancer, to include as due to in-service exposure to herbicides, is denied



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


